—Appeal by the defendant from an amended judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 12, 1995, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of vehicular assault in the second degree.
Ordered that the amended judgment is affirmed.
The defendant does not contend that there was any error in the violation of probation proceeding which resulted in the amended judgment. The defendant, however, alleges error in his original allocution and sentence in the underlying judgment. That proceeding is not properly before this Court on the appeal from the amended judgment (see, People v Serrano, 203 AD2d 395; People v Heckstall, 65 AD2d 581). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.